No. 95-364
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1996


IN RE THE MARRIAGE OF
DEBBIE A. PETERSON,
           Petitioner and Respondent,

     and




APPEAL FROM:    District Court of the Fifteenth Judicial District,
                In and for the County of Roosevelt,
                The Honorable Kenneth R. Wilson, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Arnie A. Hove, Circle, Montana
           For Respondent:
                Loren   J. O'Toole II, Plentywood, Montana


                             Submitted on Briefs:    November 30, 1995
                                          Decided:   January 18, 1996
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

        Pursuant to Section I, Paragraph 3 (c), Montana Supreme Court

1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public

document with the Clerk of the Supreme Court and by a report of its

result to State Reporter and West Publishing Companies.

        Richard M. Peterson appeals from the findings of fact and

decree of dissolution of marriage entered by the Fifteenth Judicial

District Court, Sheridan County.            We affirm.

        We rephrase the issues as follows:

        1. Were the District Court's findings of fact concerning its
custody decision clearly erroneous?

        2.   Did the court abuse its discretion by its award of child

support to Debbie?

        3.    Did the court deny Richard equal protection and due

process of law by relying on the reports of Debra Johnson?

        Richard and Debbie Peterson were married on September 30,

1978,    in Wolf Point, Montana.           Three children were born of this

marriage:     Richard,   Jr.,   Jessica,    and   Samantha.   Debbie filed a

petition for dissolution of the marriage on June 10,                   1991.

Following an April 18, 1994 hearing, the District Court issued its

findings of fact,        conclusions of law and decree of dissolution.

Richard appeals from the court's findings of fact and decree of

dissolution.
                                  Issue 1

     Were the District Court's findings of fact concerning its
custody decision clearly erroneous?

     The standard of review of a district court's award of child

custody is whether the court's findings are clearly erroneous. In

re the Marriage of Dreesbach (1994), 265 Mont. 216, 220-21, 875
P.2d 1018, 1021.    A finding is clearly erroneous only if it is not

supported by substantial, credible evidence, if the district court

misapprehended the effect of the evidence, or, if after reviewing

the record, this Court is left with a definite and firm conviction

that a mistake has been made.            In re the Marriage of Allison

(1994),    269 Mont. 250, 259, 887 P.2d 1217, 1223.

     At the April 18,      1994   hearing,   the District Court heard
testimony from the following witnesses:        Linda Pusateri, a social
worker with Eastern Montana Mental Health; Debra Johnson, a social

worker with the Department of Family Services (now the Department

of Public Health and Human Services); Kim Nash of Hi-Lines Homes

Program,    Inc.; and Carol Johns, the Guardian Ad Litem.     The court

also received the deposition of Dawn Marie Burke, a            clinical

psychologist with the Eastern Montana Community Health Center.

Following the hearing, the court granted Debbie and Richard joint

custody with Debbie as residential custodian during the school year

and Richard custodian during the summer.
     Pursuant to § 40-4-212, MCA, the District Court must determine

custody in accordance with the best interest of the child. A

review of the record, and specifically the testimony of the above-


                                     3
listed     witnesses,     reveals    that       substantial,   credible        evidence
supports the District Court's award of custody as in the children's

best     interest.      The District Court did not misapprehend the

evidence nor are we left with a definite and firm conviction that

a mistake has been committed.           We therefore conclude the District

Court's award of custody was not clearly erroneous.

                                      Issue 2

        Did the District Court abuse its discretion by its award of

child support to Debbie?

        We review a district court's award of child support to
determine if the court abused its discretion.                  In re the Marriage
of Craib (1994), 266 Mont. 483, 490, 880 P.Zd 1379, 1384.

        In its findings of fact, the District Court noted that the

parties had not submitted the financial information necessary to
calculate    child     support   obligations      and    directed     the   parties   to

submit    such   financial    records   and      their   suggested     child    support
calculations.        The court stated:

        Neither party has submitted calculation for child support
        in accordance with the guidelines, therefore, the Court
        orders the parties in the decree to establish support for
        the three children in accordance with the Montana Child
        Support      Guidelines

Despite this clear directive, Richard failed to submit his proposed

calculation of child support according to the Montana Child Support

Guidelines.        Debbie,   on the other hand, supplied the court with a

child    support     calculation    pursuant     to   the   Montana    Child    Support

Guidelines.        Debbie utilized the most recent financial records

available to her in calculating the child support.                    If any discrep-


                                            4
ancies exist in the calculation of child support,          they are the
result of Richard's failure to supply the court with proposed child

support   calculations     utilizing the financial data he deemed

appropriate.

     We conclude that the award of child support was calculated

pursuant to the Child Support Guidelines and in accordance with the

financial information available to the court.        We hold that the

District Court did not abuse its discretion in its award of child
support to Debbie.

                                Issue 3

     Did the District Court deny Richard equal protection and due

process of law by relying on the reports of Debra Johnson?

     Richard makes a sketchy argument that he was somehow treated

differently than Debbie and was denied due process of law because

he is a Native American.     However,   his constitutional argument is

raised in merely a conclusory manner.       It is not the duty of this

Court to make a party's argument.         In re the Marriage of McFate

(1989),   239 Mont. 492,    781 P.2d 759.     Regardless   of   Richard's

failure to set forth any legal argument, his factual allegations of
discrimination are not supported by the record.

     We conclude that Richard has not established that he was

denied equal protection or due process of law by the District

Court's reliance on the reports of Debra Johnson.
     We affirm the decision
We concur:




             6